DETAILED ACTION
Claims 18-35 are pending.  Claims 1-17 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  claim 18 recites “of thread” in line 3 which should be “a thread”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 26 and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raasch (US 4920739).
Regarding claim 26, Raasch describes a method for operating a spinning machine, wherein the spinning machine includes a plurality of adjacently arranged workstations (multiple stations, col. 3 ll. 47-19) each having a spinning device (rotor 6’) impingeable with vacuum to manufacture a thread (vacuum source 12, col. 3, ll. 66-68) and a suction nozzle (suction device 56) impingeable with vacuum to seek a thread end on a package (col. 4, ll. 20-22), the method comprising: acting upon the spinning devices with a vacuum via at least one first suction system (vacuum source 12); acting upon the suction nozzles of at least one first partial number of the workstations with a vacuum via at least one second suction system (system including suction chamber 26); pneumatically operating the at least one first suction system and the at least one second suction system pneumatically independent of one another (are operated separately from one another).
Regarding claim 29, the method of Raasch includes wherein the suction nozzles (56) of all workstations are acted upon by the vacuum via the second suction system (system including suction chamber 26).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raasch (US 4920739) in view of Pohn et al. (US 20170350042).
Regarding claim 18, Raasch describes a spinning machine, comprising: a  plurality of adjacently arranged workstations (multiple stations, col. 3 ll. 47-19), each of the workstations comprising a spinning device (rotor 6’) impingeable with vacuum (vacuum source 12, col. 3, ll. 66-68) to manufacture of thread, and a suction nozzle (suction device 56) impingeable with vacuum that seeks a thread end on a package (col. 4, ll. 20-22); at least one first suction system comprising at least one first vacuum source (vacuum source 12); the spinning devices of the workstations connected to the first suction system (are connected to 12); at least one second suction system (system including suction chamber 26) comprising at least one second vacuum source (suction chamber 26) and at least one second vacuum duct extending along the workstations (suction chamber 26); wherein the suction nozzles (56) of at least a first partial number of the workstations are connected to the second suction system (are connected to the second suction system 26); and wherein the first suction system and the second suction system are pneumatically completely disconnected from one another (are separate from one another).
The machine of Raasch does not explicitly describe at least one first vacuum duct extending along the workstations.
In related art, Pohn describes a spinning machine that includes a vacuum duct (channels 10) that run along the workstations.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the spinning machine of Raasch to include the vacuum duct of Pohn in order to permit multiple stations to be serviced by a single negative pressure source.  That is, by utilizing the structure in Pohn each workstation would not be required to have its own negative pressure source, thereby permitting the machine to be cheaper to manufacture. 
Regarding claim 20, the spinning machine of Raasch as modified includes wherein that the first suction system and the second suction system are independently adjustable (they include separate vacuum ducts and thus are independently adjustable, for example, a person could obstruct one duct without obstructing the other). 
Claims 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raasch (US 4920739) in view of Pohn et al. (US 20170350042) and Bartling (US 3842579).
Regarding claim 21, the spinning machine of Raasch as modified describes the limitations of claim 21 but does not explicitly describe wherein, in addition to the suction nozzle, each of the workstations further comprises at least one working element connectable to the first suction system. 
In related art, Bartling describes in addition to the suction nozzle, each of the workstations further comprises at least one working element (hollow chamber 40) connectable to the first suction system (suction 32, col. 5, ll. 46-49).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the machine of Raasch to include the additional working element of Bartling in order to permit excess thread to be accommodated after resumption of spinning and before the wind up spool reaches its full operation speed (see Bartling, col. 5, ll. 60-68 – col. 6, ll. 1-6).
Regarding claim 25, the system of Raasch as modified includes wherein the working element comprises a thread storage nozzle (chamber 40, from Bartling).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raasch (US 4920739) in view of Pohn et al. (US 20170350042), Bartling (US 3842579), and Schelter et al. (DE 102007053467) (Applicant submitted).
Regarding claim 22, the spinning machine of Raasch as modified includes a shut-off device (valve means, Bartling) configured to individually the working element from the first suction system (valves means block air stream, col. 6, ll. 63-66, Bartling).
The spinning machine of Raasch as modified does not explicitly describe a shut-off device configured to disconnect the suction nozzle from the second suction system.
In related art, Schelter describes that the suction nozzles can be closed during the normal spinning process (paras. 0069-0072) thus disconnecting the nozzle from the suction system.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the nozzles of Raasch to include a mechanism to close the suction nozzle so that excessive suction is not provided to the suction nozzle when it is not necessary. That is, by providing a mechanism to close the suction nozzle, the machine would be more efficient because the nozzle would not be running constantly. 
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raasch (US 4920739) in view of Bartling (US 3842579).
Regarding claim 30, the method of Raasch describes the limitation of claim 30, but does not explicitly describe comprising acting upon at least one working element at each of the workstations that is in addition to the suction nozzle with a vacuum via the first suction system 
In related art, Bartling describes acting upon at least one one working element (hollow chamber 40) with a vacuum via the first suction system (suction 32, col. 5, ll. 46-49).
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the machine of Raasch to include the additional working element of Bartling in order to permit excess thread to be accommodated after resumption of spinning and before the wind up spool reaches its full operation speed (see Bartling, col. 5, ll. 60-68 – col. 6, ll. 1-6).
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raasch (US 4920739) in view of Bartling (US 3842579), and Schelter et al. (DE 102007053467).
Regarding claim further comprising disconnecting the working elements from the first suction system with a shut-off device (valve means, Bartling) when the working elements are not operating (valves means block air stream, col. 6, ll. 63-66, Bartling).  
The method of Raasch as modified does not explicitly describe disconnecting the suction nozzles from the second suction system with a shut-off device when the suction nozzles are not operating.
In related art, Schelter describes that the suction nozzles can be closed during the normal spinning process (para. 0069-0072) thus disconnecting the nozzle from the suction system.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the nozzles of Raasch to include a mechanism to close the suction nozzle so that excessive suction is not provided to the suction nozzle when it is not necessary. That is, by providing a mechanism to close the suction nozzle, the machine would be more efficient because the nozzle would not be running constantly. 
Claims 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raasch (US 4920739) in view of Pohn et al. (US 20170350042)
Regarding claim 35, the method of Raasch describes the limitations of claim 35 but does not explicitly describe wherein the spinning machine is loaded with multiple different lots for manufacturing different threads, the first partial number of workstations processing the same lot and an additional number of the workstations processing a same different lot, and an additional number of the workstations processing the same lot or a same different lot.
In related art for spinning machines, Pohn describes a system that includes a spinning machine that is loaded with multiple different lots for manufacturing different threads (different spinning applications, para. 0017 for different pressures, allows production of different products, para. 0023, different groups form their own production group and a different product can be made independently from one another, para. 0066) the first partial number of workstations processing the same lot (one portion of a production group, for example a portion of the left side producing one lot) and an additional number of the workstations processing a same different lot (the right side, can product another different product, para. 0066), and an additional number of the workstations processing the same lot (the rest of the group on the left side of the machine) or a same different lot.
It would have been obvious to a person having ordinary skill in the art prior to the time of filing the instant application to modify the method of Raasch to include the separate suction system and thus permit different lots to be processed in order to improve flexibility in the case of multi-party applications and to permit sufficient negative pressure to each group in a group-by-group manner further improving efficiency (see paras. 0067, 0016).
Allowable Subject Matter
Claims 19, 23-24, 27-28, and 32-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references are cited that include separated vacuum supplies, as well as valves for permitting and stopping suction flow.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK J. LYNCH/Examiner, Art Unit 3732       

/SHAUN R HURLEY/Primary Examiner, Art Unit 3732